DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 17, 22 and 27 is/are allowable because the Prior Art of record fails to show or render obvious  determining a transmission type, of a plurality of possible transmission types including a second transmission type different from the transmission type, for a physical downlink shared channel, wherein each of the transmission type and the second transmission type is a multicast transmission type or a unicast transmission type; determining, based at least in part on the transmission type for the physical downlink shared channel, a transmission configuration indicator state, of a plurality of possible transmission configuration indicator states, that corresponds to a quasi-co-location assumption, of a plurality of possible quasi-co-location assumptions, for the physical downlink shared channel, wherein the second transmission type is associated with at least one of: a second configuration indicator state, of the plurality of possible transmission configuration indicator states, or a second quasi-co-location assumption, of the plurality of possible quasi-co- location assumptions, for the physical downlink shared channel in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY MUI/Primary Examiner, Art Unit 2464